UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6435



ESSENCE RAY JONES,

                                             Petitioner - Appellant,

          versus


WARDEN OF GREENSVILLE CORRECTIONAL CENTER,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1460-AM)


Submitted:   July 28, 2004                 Decided:   August 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Essence Ray Jones, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Essence Ray Jones seeks to appeal the district court’s

order dismissing his petition under 28 U.S.C. § 2254 (2000) for

failure to exhaust state remedies.            An appeal may not be taken from

the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.                   28 U.S.C.

§ 2253(c)(1) (2000).         When, as here, a district court dismisses a

§ 2254 petition solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel,     529   U.S.   473,   484    (2000)).      We    have   independently

reviewed the record and conclude that Jones has not made the

requisite showing.         See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions      are     adequately    presented     in   the

materials     before   the    court     and     argument    would   not    aid   the

decisional process.



                                                                          DISMISSED


                                        - 2 -